DATE 10/12/2015
                                                                                                              FILED IN
R




                                              NOTICE OF APPEALS                                        1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                 HOUSTON, TEXAS
                                                                                                      10/12/2015 11:16:25 AM
TO:         1ST COURT OF APPEALS
                                                                                                       CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-54729

VOLUME                       PAGE                       OR          IMAGE # 67397068

DUE 10/22/2015                                        ATTORNEY 1165850

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         9/18/2015

REQUEST FOR FINDINGS OF FACT FILED: N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         10/12/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                                                                                                     10/10/2015 3:08:36 PM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 7322105
                                                                                                     By: Phyllis Washington
                                                                                            Filed: 10/12/2015 12:00:00 AM

                    Cause No. 2014-54729
  ______________________________________
                                                             IN THE DISTRICT COURT OF
  ALBERT PERRY III; ELIZABETH THOMAS
  CATRICE HENRY ROBERTO PEREZ:                                 61st JUDICIAL DISTRICT
  PEREZ MARIA DEJUSUS ALVIN R. MULLEN II;                        HARRIS COUNTY, TEXAS
  AND JAMES ALLEN

                                       Plaintiffs,

  vs.
                                             NOTICE OF APPEAL
  MERITAGE HOMES OF TEXAS LLC.
  F/K/A MERITAGE HOMES OF TEXAS L.P,.
  F/K/A LEGACY/MONTEREY HOMES L.P.,
   MTH LENDING GROUP L.P F/K/A
  MERITAGE LENDING SERVICE
  PRIMARY RESDIENTIAL MORTGAGE INC., D/B/A
  F/K/A/ FLAGSTONE LENDING GROUP
  STEWART TITLE COMPANY, MTH TITLE COMPANY, LC and
  CODILIS & STAWIARSKI P.C.
   DOES 1-50 SUCESSOR AND ASSIGNS
                                 Defendants
  ________________________________________


            PLEASE TAKE NOTICE, this Notice of Appeal is being filed by Plaintiff

  Elizabeth Thomas, (the “Appellant”), a party to this proceeding who hereby appeals

  from an appealable order filed on September 18, 2015, and a appealable order filed on

  October 5, 2015, denying appellants Motion for Reconsideration of the September 18,

  2015, order. Tex. R. App. P. 25.1 (a)-(c).

         1. The trial court, cause number, and style of this case are shown in the caption

above.

   2. Appeal is taken from order issued on September 18, 2015 and October 5, 2015.

   3. Elizabeth Thomas Plaintiff/Appellant desires to appeal.

  4. This is appeal is being taken to the First Court of Appeals, Houston Texas.

  5.      Elizabeth Thomas Plaintiff/Appellant is the party filing this notice.

   6. This is an accelerated appeal.

                                                     1
7.   On October 5, 2015, the trial court denied appellant timely file motion for

reconsideration.



                                           By:/s/James M. Andersen
                                           James M. Andersen
                                           Texas State Bar No. 01165850
                                           P. O. Box 58554
                                           Webster, Texas 77598-8554
                                           Tel. (218)488-2800
                                           Fax. (281)480-4851
                                           E-Mail:jandersen.law@gmail.com
                                           Attorney for Plaintiffs




                                       2
                                  Certificate of Service

 I certify that on this the 10th day of October, a true and correct copy of the foregoing notice

of appeal must be served on all parties to trial court's orders on interlocutory appeal, on all

parties to the trial court proceeding (Tex. R. App. P. 25.1(e) was served on:

 Allan D. Goldstein, Morris, Lendias, Hollrah & Snowden, 1980 Post Oak Blvd. Suite 700
Houston Tx.77056 by:

______ telefax 713-966-7230 and/or email allang@mlhs.net

_______ hand delivery

____X___ CMRRR No. 7013 2630 0000 8733 0450

Jeff Hardaway, Codilis & Stawiarski, P.C., 650 North Sam Houston Parkway East, Suite 450,
Houston, TX 77060 by:

________ Telefax (281) 925-5300 and/or email _______________________

________ hand delivery

____X____ CMRRR No. 7013 2630 0000 8733 0467

                                                      By:/s/James M. Andersen
                                                      James M. Andersen




                                                 3
Filed15September21A10:03
ChrisDaniel-DistrictClerk
HarrisCounty


                         Pgs-1

                        TINJY
                        DITRX
Filed15October05P4:25
ChrisDaniel-DistrictClerk
HarrisCounty


                           Pgs-1

                          REHRY
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 12, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    4

CASE NUM: 201454729__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: READY DOCKET
STYLE: PERRY, ALBERT III                 VS MERITAGE HOMES (D/B/A MERITAGE HO
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                           STAT
_     00023-0001 AGT         MERITAGE HOMES OF TEXAS LLC (F
_     00027-0001 AGT         CODILIS & STAWIARSKI P C (A PR
_     00026-0001 DEF         CODILIS & STAWIARSKI P C (A DO
_     00025-0001 AGT         MTH TITLE COMPANY L C BY SERVI
_     00024-0001 DEF         PRIMARY RESIDENTIAL MORTGAGE I
_     00022-0001 AGT         CODILIS & STAWIARSKI P C
_     00020-0001 AGT         STEWART TITLE COMPANY (D/B/A M
_     00019-0001 AGT         MTH LENDING GROUP L P BY SERVI

==> (27) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 12, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    4

CASE NUM: 201454729__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: READY DOCKET
STYLE: PERRY, ALBERT III                   VS MERITAGE HOMES (D/B/A MERITAGE HO
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00018-0001 PLT 01165850 ALLEN, JAMES                        ANDERSEN, JAM
_     00021-0001 DEF 08097950 STEWART TITLE COMPANY (DBA MTH      GOLDSTEIN, AL
_     00017-0001 AGT          CAPITAL ABC FUNDING MORTAGEG I
_     00016-0001 AGT          STEWART TITLE COMPANY (DBA MTH
_     00015-0001 AGT          MTH LENDING GROUP L P BY SERVI
_     00014-0001 AGT          MERITAGE HOMES (DBA MERITAGE H
_     00013-0001 DEF          DIMENSION MORTGAGE CO
_     00012-0001 DEF          DIMENSION TEXAS MORTGAGE INC

==> (27) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 12, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    4

CASE NUM: 201454729__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: READY DOCKET
STYLE: PERRY, ALBERT III                  VS MERITAGE HOMES (D/B/A MERITAGE HO
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00011-0001 DEF          MERITAGE HOMES OF TEXAS LLC
_     00010-0001 DEF          CAPTIAL ABC FUNDING MORTGAGE I
_     00009-0001 DEF 00792937 MTH LENDING GROUP L P              HOLIDY, DALE
_     00008-0001 DEF 08097950 MTH TITLE COMPANY                  GOLDSTEIN, AL
_     00007-0001 PLT 01165850 THOMAS, ELIZABETH                  ANDERSEN, JAM
_     00006-0001 PLT 01165850 PEREZ, ROBERTO                     ANDERSEN, JAM
_     00005-0001 PLT 01165850 PEREZ, MARIA DEJESUS               ANDERSEN, JAM
_     00004-0001 PLT 01165850 MULLEN, ALVIN R II                 ANDERSEN, JAM

==> (27) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 12, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    4 -    4

CASE NUM: 201454729__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: READY DOCKET
STYLE: PERRY, ALBERT III                  VS MERITAGE HOMES (D/B/A MERITAGE HO
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00003-0001 PLT 01165850 HENRY, CATRICE N                   ANDERSEN, JAM
_     00002-0001 DEF          MERITAGE HOMES (D/B/A MERITAGE
_     00001-0001 PLT 01165850 PERRY, ALBERT III                  ANDERSEN, JAM




==> (27) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP